DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/05/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat exchange unit (¶[0033]), pumping unit (¶[0026]), first sealing element (106; Fig. 1), and second element (¶[0037]) in claim(s) 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claims 1-2, 5-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Development of a Mini Liquid Cooling System for High Heat Flux Electronic Devices) in view of Tan (US20120152495) and Huang (TWM325534U).
	Regarding claim 1, Yang teaches a cooling apparatus (annotated Fig. 9 of Yang, hereinafter Fig. A), comprising: a cooling unit having a base plate (Fig. A) configured to dissipate heat and including at least one heat exchange unit (Fig. A), and a cover (Fig. A)  coupled to the base plate and enclosing the at least one heat exchange unit, wherein the cover includes a first surface (top surface thereof) that is substantially flat and has a first opening (Fig. A) and a second opening (Fig. A), wherein the first and second openings are through-holes and at least the first opening is an elongated slot (see slot shape thereof), the first opening and the second opening are flush with the first surface, each of the first opening and the second opening located between opposite edges (top and bottom, or alternatively left and right edges thereof) of the first surface, and at least the second opening is adjacent to the at least one heat exchange unit; a pumping unit (Fig. A) coupled to the cooling unit and over the first and second openings, wherein the pumping unit includes a second surface (bottom surface thereof) that faces the first surface, the second surface including a third opening (Fig. A) and a fourth opening (Fig. A), and the pumping unit (Fig. A) is coupled to the cooling unit via the second surface and the first surface of the cover such that the third opening is in fluid communication 

    PNG
    media_image1.png
    680
    855
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 9 of Yang
Yang does not explicitly teach the second side is a second, substantially flat surface that contains a third opening and a fourth opening, and the third and fourth openings are through-holes, and the pumping unit is coupled to the heat exchange chamber such that the third opening is in fluid communication with the first opening and the fourth opening is in fluid communication with the second opening.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include wherein the third and fourth openings are provided on a surface of the pumping unit, such that the third opening is in fluid communication with the first opening and the fourth opening is in fluid communication with the second opening, in light of the teachings of Tan, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Here, Tan teaches it is well known to provide four aligned elongated openings of equal size (¶[0013] & [0023]) to provide an inlet and outlet to a heat exchange unit (13; Fig. 2) with a cover (11; Fig. 2).
	Yang is silent to and a first sealing element (sealing strip 43; Fig. 1-5) disposed between the cooling unit (cooling unit having base plate 41 and cover 42) and the pumping unit (pump 1), wherein the first sealing element surrounds at least the first and third openings.
	 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the sealing element of Huang, in order to prevent coolant from leaking from the system. 

Regarding claim 5, Yang teaches the limitations of claim 1, and Yang further teaches the pumping unit (Fig. A) is configured to output a low temperature fluid to the cooling unit and receive a high temperature fluid from the cooling unit.
Regarding claim 6, Yang teaches the limitations of claim 1, and Yang further teaches
the third opening and the fourth opening are flush with the second surface (Yang as modified by Tan above). 
Regarding claim 8, Yang teaches the limitations of claim 1, and Yang further teaches
  a shape of the first opening coincides with a shape of the third opening and a shape of the second opening coincides with a shape of the fourth opening (Yang as modified by Tan above, in which the first and third, and second and fourth opening are the same size).
Regarding claim 9, Yang teaches the limitations of claim 1, and Yang further teaches
 a size of the first opening coincides with a size of the third opening and a size of the second opening coincides with a size of the fourth opening (Yang as modified by Tan above, in which the first and third, and second and fourth opening are the same size).
Regarding claim 10, Yang teaches the limitations of claim 1, and Yang further teaches
 the second opening is an elongated slot (Fig. A)
Regarding claim 11, Yang teaches the limitations of claim 1, and Yang further teaches the first opening is longer than the second opening (Fig. A).

 the third opening and the fourth opening are elongated slots (Yang as modified by Tan above, in which the first and third, and second and fourth opening are the same size).
Regarding claim 13, Yang teaches the limitations of claim 1, and Yang further teaches the third opening is longer than the fourth opening (Yang as modified by Tan above, in which the first and third, and second and fourth opening are the same size).
Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (“Development of a Mini Liquid Cooling System for High Heat Flux Electronic Devices) in view of Tan (US20120152495), Huang (TWM325534U) and Joshi (US20140190665).
Regarding claims 3-4, Yang teaches the limitations of claim 1, and Huang is silent to wherein the first sealing element is disposed in a recess in the first surface of the cover and the first sealing element surrounds the second and fourth openings, however, indicates the first sealing element may be located elsewhere (¶[0019]).
Joshi teaches wherein the first sealing element (gasket - ¶[0041] of top groove 157; Fig. 7) is disposed in a recess in the first surface of the cover (manifold 150; Fig. 7) and the first sealing element surrounds the second and fourth openings (see openings in top of 150; Fig. 7), in order to prevent coolant from leaking out of the apparatus (¶[0041]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the sealing element of Joshi in to top of the cover, in order to prevent coolant from leaking out of the apparatus (¶[0041]).  

Joshi teaches a second sealing element (gasket - ¶[0041] of bottom groove 157; Fig. 7) disposed between the base plate (160; Fig. 7) and the cover (150; Fig. 7), and surrounding the at least one heat exchange unit (surface of 160; Fig. 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the sealing element of Joshi in the bottom of the cover, in order to prevent coolant from leaking out of the apparatus (¶[0041]).  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763